Case: 17-10906      Document: 00514428959         Page: 1    Date Filed: 04/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-10906                            April 13, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VONTRELL LAVELLE WILLIAMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-85-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Vontrell Lavelle Williams appeals the district
court’s revocation of his supervised release. He argues that he was deprived of
his due process right to confrontation when the district court allowed a witness
to include hearsay testimony before the district court concluded that he
violated the terms of his supervised release, thereby warranting revocation.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10906    Document: 00514428959     Page: 2   Date Filed: 04/13/2018


                                 No. 17-10906

      We review a claim that the district court violated the constitutional right
to confrontation in a revocation proceeding de novo, subject to harmless error
analysis. United States v. Minnitt, 617 F.3d 327, 332 (5th Cir. 2010). A
defendant in a revocation hearing has a qualified right under the Due Process
Clause to confront and cross-examine adverse witnesses, which may be
disallowed on a finding of good cause. United States v. Grandlund, 71 F.3d
507, 510 (5th Cir. 1995); FED. R. CRIM. P. 32.1(b)(2)(C). Assuming arguendo
that the district court erred in admitting the hearsay evidence to find that
Williams violated the conditions of his supervised release by failing to submit
certain monthly reports, including false employment information in some
monthly reports, and making unauthorized trips outside of the judicial district,
the error was harmless. See Minnitt, 617 F.3d at 332. Williams’s supervised
release would have been revoked even without the aforementioned violations
because he pleaded true to illegally possessing a dangerous drug and to
illegally using marijuana. See 18 U.S.C. § 3583(g)(1) (stating that revocation
is mandatory for possession of a controlled substance). The record does not
show that the district court would have sentenced him to substance abuse
treatment instead of imprisonment pursuant to § 3583(d). Moreover, the other
violations to which Williams pleaded true and the contested violations that
were proven using non-hearsay testimony supported the district court’s
revocation decision. See United States v. Padilla, 707 F. App’x 817, 817 (5th
Cir. 2018); Minnitt, 617 F.3d at 335-36.
      The district court’s judgment is AFFIRMED.




                                       2